Citation Nr: 0119099	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date for a grant of 
service connection for right L4 radiculopathy, degenerative 
joint disease of L5-S1 and lumbar myositis.  

2.  Entitlement to a higher evaluation for right L4 
radiculopathy, degenerative joint disease of L5-S1 and lumbar 
myositis, evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  In October 1984, the veteran filed a claim for service 
connection for a back disorder.

2.  In April 1985 the RO denied service connection for a back 
disorder and so notified the veteran.  

3.  In August 1985, the veteran submitted a notice of 
disagreement with the April 1985 denial of service connection 
for a back disorder.

4.  On November 7, 1985, the RO mailed to the veteran a 
statement of the case addressing the denial of service 
connection for a back disorder.  

5.  The veteran did not file a substantive appeal concerning 
the April 1985 denial of service connection for a back 
disorder.

6.  On March 5, 1996, the veteran filed a claim for service 
connection for a low back condition.

7.  A rating decision in June 1996 decided that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back condition, and the veteran was 
so notified by a letter dated June 13, 1996.

8.  On June 21, 1996, the veteran filed a written statement 
with the RO that expressed disagreement with the denial of 
service connection for a back condition, specifically 
referencing the June 13, 1996 letter from the RO.

9.  The RO did not issue a statement of the case concerning 
the June 1996 notice of disagreement.

10.  A December 1999 rating decision granted service 
connection for right L4 radiculopathy, degenerative joint 
disease of L5-S1 and lumbar myositis.  

11.  Right L4 radiculopathy, degenerative joint disease of 
L5-S1 and lumbar myositis result in profound neurological 
symptoms.  

12.  Right L4 radiculopathy, degenerative joint disease of 
L5-S1 and lumbar myositis do not result in ankylosis or 
fractured vertebra.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 5, 1996, but 
no earlier, for the grant of service connection for right L4 
radiculopathy, degenerative joint disease of L5-S1 and lumbar 
myositis have been met. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).

2.  The criteria for a 60 percent evaluation, but no greater, 
for right L4 radiculopathy, degenerative joint disease of L5-
S1 and lumbar myositis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.41, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claims.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Earlier Effective Date

In October 1984, the veteran filed a claim for service 
connection for a back disorder, and in April 1985 the RO 
denied that claim.  In August 1985, the veteran submitted a 
notice of disagreement (NOD), and, on November 7, 1985, the 
RO mailed to the veteran a statement of the case addressing 
the denial of service connection.  The veteran, thereafter, 
did not file a timely appeal of the adverse decision, and the 
decision, therefore, became final.  

The veteran filed nothing further until March 5, 1996, when 
he again filed a claim for service connection for a back 
condition.  In June 1996, the RO denied this claim, finding 
that new and material evidence had not been received to 
reopen the prior denial of benefits.  The RO notified the 
veteran of that decision on June 13, 1996.  

On June 21, 1996, the veteran filed a statement, specifically 
in response to the RO's June 13, 1996 letter.  He indicated 
that his back condition had developed in July 1994 during 
Army Reserve exercises, and requested that the RO obtain his 
Army Reserve medical records from July 1994 to the present.  

The RO confirmed the denial of service connection for 
residuals of back strain with postural dextroscoliosis in 
November 1996, and so informed the veteran by letter in that 
same month.  After the receipt of additional evidence the RO 
again denied the claim in February 1997, and so informed the 
veteran by a letter in that same month.  In December 1997, 
the veteran filed a NOD.  The RO issued a statement of the 
case.  The veteran filed his VA form 9 in May 1998.  

The RO, thereafter, in December 1999, granted service 
connection for right L4 radiculopathy, degenerative joint 
disease of L5-S1 and lumbar myositis, after a VA examination 
in November 1999 resulted in an opinion that a herniated 
nucleus pulposus found in 1994 could be related to back 
trauma in 1968.  

The RO made the grant of service connection effective June 
21, 1996, on the basis that this was the date of the claim 
for benefits.  The veteran challenges the effective date 
assigned, arguing that the grant of service connection should 
have been made effective as of 1994.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A review of the claims file warrants an effective date 
earlier than that assigned by the RO, but not as early as 
that sought by the veteran.  

In Gallegos v. Gober, 14 Vet. App. 50, 57 (2000), the Court 
held that 38 C.F.R. § 20.201, to the extent that it might be 
read as requiring that an NOD express a desire for review by 
the Board, exceeded the Secretary's authority to prescribe 
regulations under 38 U.S.C.A. § 501.  Therefore, the Court 
invalidated 38 C.F.R. § 20.201 insofar as it may be 
interpreted as adding a requirement of an expression of a 
desire for review by the Board.  Gallegos, at page 54, noted 
that the statute specifies the five elements for an NOD: That 
it must (1) express disagreement with a specific 
determination of the RO; (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO decision; and (5) be 
filed by the claimant or the claimant's authorized 
representative.  The Court specifically noted that the only 
content requirement is an expression of "disagreement" with 
the decision of the RO. 

Read in light of Gallegos, the Board concludes that the June 
21, 1996 statement filed by the veteran - which the RO 
considered to be the claim leading to the grant of service 
connection in December 1999 -- is a NOD with the June 1996 
decision.  It meets the five statutory requirements listed in 
Gallegos.  It specifically references the notice of the June 
1996 decision and expresses disagreement with that specific 
determination.  It is in writing.  It was filed with the RO.  
It was filed within one year after the June 13, 1996 date of 
mailing of the notice of the RO decision.  It was filed by 
the claimant.  

As the veteran had filed a NOD with the March 1996 rating 
decision, the claim filed on March 5, 1996, was not yet final 
at the time of the December 1999 grant of service connection 
for right L4 radiculopathy, degenerative joint disease of L5-
S1 and lumbar myositis.  Consequently, the date of claim, and 
thus the proper effective date for the grant of service 
connection, is March 5, 1996.  

The claims file does not reveal a claim or any submission 
that might be construed as a claim for service connection for 
a back disorder filed prior to March 5, 1996, but subsequent 
to November 7, 1985, the date upon which the RO mailed a 
statement of the case addressing the veteran's disagreement 
with the original denial of benefits in April 1985.  Although 
the veteran filed an original claim for benefits in 1984, 
that claim was denied by a decision that is now final.  By 
statute and regulation, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim that was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  As the 
veteran's reopened claim for service connection for right L4 
radiculopathy, degenerative joint disease of L5-S1 and lumbar 
myositis was received on March 5, 1996, that date represents 
the proper effective date for the grant of benefits at issue 
in this case.  


II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2000). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2000).

Right L4 radiculopathy, degenerative joint disease of L5-S1 
and lumbar myositis are evaluated as 40 percent disabling 
under diagnostic codes 5292 and 5293, which pertain to 
limitation of motion of the lumbar spine and intervertebral 
disc syndrome, respectively.  Limitation of motion of the 
lumbar spine warrants a 40 percent evaluation, if severe; a 
higher evaluation under that diagnostic code is not 
available.  Intervertebral disc syndrome warrants a 40 
percent evaluation if severe, with recurring attacks and 
intermittent relief.  A 60 percent evaluation for 
intervertebral disc syndrome contemplates disability that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

Treatment records document complaints of back pain and 
reference back spasm, as well as herniated nucleus pulposus.  
In April 1989, a health care provider noted bilateral spasm 
and lumbar tenderness.  In January 1994, a diagnostic 
impression included back spasm.  In August 1984, a computed 
tomography (CT) examination of the lumbosacral spine revealed 
bulging discs and herniation.  Examination in November 1994 
revealed tenderness and moderate limitation of motion.  In 
January 1995, a health care provider noted full range of 
motion and lumbosacral tenderness and assessed lumbosacral 
herniated nucleus pulposus.  In April 1995, examination 
revealed low back pain, numbness in the right third and 
fourth toes, no limp and motor abilities characterized as 
5/5.  Pain at that time resolved with medication and rest, 
and a CT scan revealed a right L5-S1 herniated nucleus 
pulposus.  

In August 1998, the veteran underwent a VA neurological 
evaluation.  Examination of the motor, sensory, and 
cerebellar systems were intact.  Gait and station were 
normal, with negative Romberg sign, and there were no 
pathological reflexes.  Musculoskeletal examination revealed 
slight tenderness at L5-S1, but no paravertebral spasm or 
tenderness.  The sciatic nerve tract was slightly painful to 
palpation.  Straight leg raising was negative, producing 
lumbalgia at 90 degrees on the right side.  Range of lumbar 
motion consisted of 45 degrees flexion, as well as lateral 
flexion of 10 degrees on the right and 20 degrees on the 
left.  The impressions included lumbosacral radiculopathy 
associated with central nerve herniated nucleus pulposus at 
L5-S1.  

In November 1999, the veteran underwent an examination of the 
spine.  He complained of constant low back pain with 
radiation down both lower extremities and toe numbness, but 
denied incontinence.  He indicated that he had flare-ups two 
to three times per year, which lasted approximately one month 
each time.  He wore a lumbosacral corset and, according to 
the examiner, could not do sit ups or engage in bending, 
lifting, running, or prolonged standing or sitting.  
Examination revealed flexion to 50 degrees, extension to 10 
degrees, lateral bending to 15 degrees and rotation to 20 
degrees.  Range of motion of the spine was painful at 50 
degrees flexion and 10 degrees lateral bending to the right.  
Examination revealed bilateral spasms at L4-S1.  Examination 
of deep tendon reflexes revealed plus two Achilles, 
bilaterally, plus one patellar tendon on the right, and plus 
two patellar tendon on the left.  Straight leg raising was 
negative, as were  slump and Lasegue tests.  Diagnoses were 
right L4 radiculopathy and lumbar myositis.  

Examination has consistently revealed characteristic pain.  
Although examination has not revealed absent ankle jerk, the 
most recent examination has revealed demonstrable muscle 
spasm, as have earlier records of treatment.  The Board, 
therefore, resolves all reasonable doubt in the veteran's 
behalf in finding that a 60 percent evaluation is warranted.  

A higher evaluation is not available under Diagnostic Code 
5293.  A higher evaluation is possible for residuals of 
fracture of vertebra, under Diagnostic Code 5285, or for 
complete bony fixation (ankylosis) of the spine, under 
Diagnostic Code 5286.  Examination and treatment records, 
however, have not revealed ankylosis or vertebral fracture.  
Consequently, these diagnostic codes are not applicable to 
the veteran's service-connected back disability.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant. 38 C. F. R. §§ 4.1, 4.2, 
4.41.  The United States Court of Appeals for Veterans Claims 
has held that pursuant to 38 C.F.R. § 4.40, the Board must 
consider and discuss the impact of pain in making its rating 
determination. See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The record does not show limitation of function attributable 
to pain beyond that considered in the assignment of the 
current 60 percent evaluation.  Therefore, a rating in excess 
of 60 percent on the basis of limitation of function due to 
pain is not warranted.  

As this appeal is taken from the initial disability 
evaluation, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating for right L4 
radiculopathy, degenerative joint disease of L5-S1 and lumbar 
myositis.  The schedular criteria are not inadequate.  Higher 
ratings are provided for greater disability of the back under 
the schedular criteria.  In this case, however, the required 
manifestations are not demonstrated.  In addition, the Board 
notes that the appellant has not required frequent periods of 
hospitalization, which would make application of the regular 
schedular criteria impractical.  The record also does not 
show that the back disability has markedly interfered with 
his employment so as to make application of the regular 
schedular criteria impractical.  The appellant has not 
alleged that his back disability  has resulted in marked 
interference with employment, and the Board does not find 
that the pain described is so unusual a disability picture as 
to make application of the regular schedular criteria 
impractical.  In short, the disability picture in this case 
concerning either the back is not so exceptional or unusual 
so as to require referral for the assignment of an 
extraschedular rating.


ORDER

Entitlement to an effective date of March 5, 1996 for the 
grant of service connection for right L4 radiculopathy, 
degenerative joint disease of L5-S1 and lumbar myositis, is 
granted.

Entitlement to a 60 percent rating for right L4 
radiculopathy, degenerative joint disease of L5-S1 and lumbar 
myositis is granted, subject to controlling regulations 
governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

